

117 HR 2429 : VA Police Improvement and Accountability Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2429IN THE SENATE OF THE UNITED STATESJune 16, 2021Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to improve the staffing, transparency, and accountability of the law enforcement operations of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the VA Police Improvement and Accountability Act.2.Improvements to transparency of law enforcement operations of Department of Veterans Affairs(a)Provision of informationSection 902 of title 38, United States Code, is amended by adding at the end the following new subsection:(e)(1)The Secretary shall publish on the internet website of each facility of the Department the following information with respect to the facility:(A)Summaries and statistics covering the previous five-year period regarding—(i)arrests made by and tickets issued by Department police officers;(ii)prosecutions, ticketing, and other actions relating to such arrests;(iii)the use of force and weapons discharge by Department police officers; and(iv)complaints, investigations, and disciplinary actions regarding Department police officers.(B)Contact information for employees of the Department and the public to directly contact the police force of the facility, including for an individual (or the representative, attorney, or authorized agent of the individual) to request information regarding the arrest, ticketing, detainment, use of force, or other police matters pertaining to that individual.(2)The Secretary shall ensure that each police force of a facility of the Department is able to provide to an individual who contacts the police force pursuant to paragraph (1)(B) the information described in such paragraph..(b)Use of body worn cameras by Department police officers(1)RequirementSubsection (a) of such section 902 is amended by adding at the end the following new paragraph:(3)Beginning not later than 180 days after the date of the enactment of this paragraph, the Secretary shall require Department police officers to use cameras worn on the individual police officer’s person that record and store audio and video (commonly known as body worn cameras).. (2)GuidanceNot later than one year after the date of the enactment of this Act, the Secretary shall issue, and make publicly available, guidance on the use of body worn cameras by Department police officers pursuant to section 902(a)(3) of title 38, United States Code, as amended by paragraph (1).(3)ConsultationThe Secretary shall issue the guidance under paragraph (2) in consultation with veterans service organizations, civil rights organizations, law enforcement organizations, law enforcement accreditation organizations, privacy rights organizations, and other relevant organizations or experts.(c)Data and reporting on police incidentsSection 902 of title 38, United States Code, as amended by subsection (a), is further amended by adding at the end the following new subsection:(f)Police incidents(1)(A)The Secretary shall track and analyze the following information regarding the police force of the Department:(i)Arrests made by and tickets issued by Department police officers.(ii)Prosecutions, ticketing, and other actions relating to such arrests.(iii)The use of force and weapons discharge.(iv)Complaints, investigations, and disciplinary actions.(B)The Secretary shall carry out subparagraph (A) by implementing one or more Department-wide data systems.(2)(A)Beginning not later than one year after the date of the enactment of this subsection, the Secretary shall ensure that each incident described in subparagraph (C) is promptly reported to the Assistant Secretary with responsibility for operations, preparedness, security, and law enforcement functions.(B)The Assistant Secretary shall, in a timely manner—(i)review each incident described in subparagraph (C)(i) that is reported under subparagraph (A); and(ii)investigate each incident described in subparagraph (C)(ii) that is reported under subparagraph (A).(C)An incident described in this subparagraph is either of the following:(i)An incident, including an allegation, of the use of force by a Department police officer.(ii)An incident, including an allegation, of the use of force by a Department police officer that results in any person receiving medical attention..(d)Plan on police staffingThe Secretary shall develop a plan that establishes minimum standards for police staffing at each facility of the Department, including with respect to—(1)the number of Department police officers assigned to each facility; and(2)the pay grades for such officers.(e)Report on implementationNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the implementation of this section and the amendments made by this section. The report shall include the following:(1)With respect to the staffing needs of the Department police force—(A)identification of the amount of turnover among Department police officers;(B)how the compensation for Department police officers affects such turnover;(C)a comparison of such compensation with the compensation provided to specialty police units, such as police units at medical facilities and other police units in the same locality pay area; and(D)the plan developed under subsection (d), including—(i)estimates on the costs to carry out the plan; and(ii)any recommendations for legislative actions required to carry out the plan.(2)With respect to body worn cameras, a review of the implementation and use of body worn cameras by Department police officers, including under pilot programs carried out by the Secretary during the five-year period preceding the date of the report.(f)DefinitionsIn this section:(1)The term body worn camera means a camera worn on an individual police officer’s person that records and stores audio and video.(2)The term Department police officer means an employee of the Department of Veterans Affairs described in section 902(a) of title 38, United States Code.Passed the House of Representatives June 15, 2021.Cheryl L. Johnson,Clerk.